DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/18/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: specific carrier. The species are independent or distinct because those carrier have materially different structure and properties, for example, trans-HCFO-1233zd is different from DME . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
different field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Newly submitted claims 11-12, 14-16, 19-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: those claims recite carrier different from the originally examiner species (trans-HCFO-1233zd and ethanol).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-12, 14-16, 19-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-5, 8 and 11-24 are pending, claims 1-5, 8, 13 and 17-18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "propellant" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US20100102272) in view of Althoff et al. .
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Basu et al.  teaches An azeotrope-like mixture consisting essentially of chlorotrifluoropropene and at least one component selected from the group consisting of a C1 -C3 alcohol, a C5-C6 hydrocarbon, a halogenated hydrocarbon, methylal, methyl acetone, water, nitromethane, and combinations thereof (abstract). Another aspect of the invention provides a sprayable composition comprising an azeotrope-like mixture as described herein, an active ingredient, and, optionally, inert ingredients and/or solvents and aerosol propellants (page 1, [0011]). In a preferred embodiment, the azeotrope-like composition comprises effective amounts of trans-HFO-1233zd (1-chloro-3,3,3-trifluoropropane)  and ethanol. More preferably, these binary azeotrope-like compositions consist essentially of about 85 to about 99.9 wt. % trans-HFO-1233zd and from about 0.1 to about 15 wt.% ethanol, more preferably from about 92 to about 99.9 wt.% trans-HFO-1233zd and about 0.1 to about 8 wt. % ethanol, and even more preferably from about 96 to about 99.9 wt. % trans-HFO-1233zd and from about 0.1 to about 4 wt. % ethanol. Preferably, the trans-HFO-1233zd/ethanol compositions of the present invention have a normal boiling point of about 18.1°C ±1°C. at ambient pressure (page 3, [0039-0041]). In a preferred embodiment, the azeotrope-like compositions of this invention may be used as solvents in sprayable compositions, either alone or in combination with other known propellants. The solvent composition comprises, more the sprayable composition is an aerosol. In certain preferred embodiments, provided is a sprayable composition comprising a solvent as described above, an active ingredient, and optionally, other components such as inert ingredients, solvents, and the like. Suitable active materials to be sprayed include, without limitation, cosmetic materials such as deodorants, perfumes, hair sprays, cleaning solvents, lubricants, insecticides as well as medicinal materials, such as anti-asthma medications (page 9, [0116-0118]).  The invention overcomes the aforementioned shortcomings by providing azeotrope-like compositions that are, in preferred embodiments, substantially free of CFCs, HCFCs, and HFCs and have very low global warming potentials have low ozone depletion potential, and which exhibit relatively constant boiling point characteristics (page 2, [0020]).
	Althoff et al. teaches an aerosol fluid dispenser includes a movable actuator for controlling dispensing of the liquid or fluid product from the dispenser and a locking mechanism for locking the actuator (abstract). In a first aspect of the present invention, there is provided an aerosol fluid dispenser comprising a rigid container  defining a chamber for storing a fluid that is to be dispensed; a valve assembly including a valve cup and a movable valve stem, the valve cup connected to the container and defining an opening in fluid communication with the chamber, and the movable valve stem disposed in the opening for selectively closing the opening and retaining the fluid in the container at a pressure that is greater than atmospheric pressure; a shoulder connected to the container and including a central opening and a slot extending from the central opening; a spray through actuator received in the central opening of the shoulder and hair spray, body spray, deodorant, antiperspirant and fragrances such as perfume and cologne. The dispenser 10 contains the liquid cosmetic product under pressure, i.e. a pressure that is greater than atmospheric pressure, similar to a known aerosol container so that the liquid cosmetic product can be quickly dispensed from the dispenser. The dispenser 10 includes a container 12, an actuator 14, and a locking ring 16. The container 12, the actuator 14 and the locking ring 16 are attached to one another and form a single unit that is disposed or recycled once the liquid cosmetic product has been dispensed from the dispenser ([0029]).
Braeutigam teaches styling wax composition applied as aerosol spray with improved styling benefits, especially with excellent shine and hold and also excellent elasticity (abstract). The composition comprises propellant from 30-65% (page 1, [0011]). The wax includes fatty alcohol ethoxylates (page 2, [[0014]).
A suspension antiperspirant aerosol composition for topical application to the human skin comprising 1-30% by weight of solid activated aluminum chlorohydrate, 1-30% by weight of a liquid masking agent, 30-90% of a propellant for expelling the composition from a container and a carrier (abstract).
Shinozawa teaches A powder aerosol composition is obtained by first preparing a suspension consisting of a hydrophobic powdered substance having its pH adjusted to fall within the range 5 to 9, alcohol and water, adding, if required by the desired powder system, an intentional medicine and other auxiliary agents to the suspension and mixing the suspension with 5 to 40 wt % of a propellant in an aerosol container. The thusly produced composition has an improved safety in application, prevents flying properties, has an improved adhesion to the skin and can be produced inexpensively. Thus, the composition is best suited for use in applications such as baby powder, dry shampoo, water-eczema remedy and antiperspirant (abstract). A hydrophobic powdered substance having a pH value of 5 to 9 and a particle size of 70 to 325 mesh may 65 be used as the powdered substance. One or more substances selected from the group consisting of talc, Celite, kaolin, red oxide, rice starch (column 1, line 64-68).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Basu et al.  is that Basu et al.   do not expressly teach aerosol container with opening for selectively releasing the contents, hair spray with active components enhance the shine or hold the hair, 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basu et al. , as suggested by Althoff et al., Braeutigam, Hall and Shinozawa,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use aerosol fluid dispenser with opening for selectively releasing the contents to spray the aerosol cosmetic composition to skin because aerosol fluid dispenser with opening for selectively releasing the contents is a suitable device to spray cosmetic composition as suggested by Althoff et al. MPEP 2143 D, it is prima facie obviousness for applying a known technique to a known method ready for improvement to yield predictable results. Therefore, it is obvious for one of ordinary’s kill in the art to use aerosol fluid dispenser with opening for selectively releasing the contents to spray the aerosol cosmetic composition to skin and produce instant claimed invention with reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to use binary azeotrope-like compositions consist essentially of about 85 to about 99 .9 wt. % trans-HFO-1233zd and from about 0.1 to about 15 wt.% ethanol as propellant in the hair spray composition comprising wax for hair shine and hold of hair; in the antiperspirant composition comprising  aluminum salt, in the dry shampoo composition comprising 
Regarding claim 1, since the trans-HFO-1233zd/ethanol compositions of the present invention have a normal boiling point of about 18.1°C ±1°C. at ambient pressure is much lower than the boiling point of ethanol of about 78°C, the drying time after spraying is expected to be at least about 70% shorter than the drying time when ethanol is used as propellant (carrier).
Regarding claim 17, Basu et al.  teaches about 85 to about 99 .9 wt. % trans-HFO-1233zd and from about 0.1 to about 15 wt.% ethanol, which are considered as overlapped with claimed range of about 50% to about 75% of trans-HFO-1233zd and about 25% to about 50% of ethanol. The term “about 50% to about 75% of trans-HFO-1233zd and about 25% to about 50% of ethanol " can be broadly interpreted as overlapped with about 85% to about 99.9% of trans-HFO-1233zd and 0.1% to about 
Regarding claim 18, Hall teaches 30-90% of a propellant.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:

In response to this argument: This is not persuasive. MPEP 716/02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375. MPEP 716.02(b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) . MPEP 716/02(d), To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The data present by applicants are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicants failed to compare with the closest prior art teaching, since prior art teaches teaches about 85 to about 99 .9 wt. % trans-HFO-1233zd and from about 0.1 to about 15 wt.% ethanol, the comparison with trans-HFO-1233zd less than 50% of trans-HFO-1233zd does not compare with closest prior art. Secondly, applicants does not have sufficient data to show criticality of range about 50-90% of trans-HFO-1233zd. Thirdly, those composition with less than 50% of trans-HFO-1233zd dries slower than those with more than 50% of 50% of trans-HFO-1233zd is expected, since trans-HFO-1233zd are lower boiling point solvent, one of ordinary skill in the art would expected those 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, 8, 13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8163196 in view of Basu et al. (US20100102272), Althoff et al. (US20080173676), Braeutigam (US20070053847), Hall (US5840289) and Shinozawa (US4450151). The reference patent teaches binary azeotrope-like compositions consist essentially of trans-HFO-1233zd and ethanol, in view of those secondary references, according to the same rational in the above 103 rejection, applicant’s claimed invention is obvious.

Response to argument:
Applicants argue the same reason as the 103 rejection.
In response to this argument: This is not persuasive. Since applicant’s argument are not sufficient to overcome the 103 rejection, the same argument are not sufficient to overcome the ODP rejection either.

Conclusion
No claim is allowed.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIANFENG SONG/Primary Examiner, Art Unit 1613